Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Vasogen Inc. 2505 Meadowvale Boulevard Mississauga, ON L5N 5S2 Item 2Date of Material Change June 19, 2007 Item 3News Release A press release with respect to the material change described herein was issued on June 20, 2007 via Canada NewsWire and filed on SEDAR. Item 4Summary of Material Change Vasogen announced that Chris Waddick has been appointed President and Chief Executive Officer. Item 5Full Description of Material Change Vasogen announced that Chris Waddick, MBA, CMA, has been appointed President and CEO of Vasogen, succeeding Terrance Gregg, who will remain as Chairman of the Board of Directors.Mr. Waddick, who previously served as Chief Operating Officer and CFO, has held a series of progressive senior management positions with Vasogen over the past twelve years.During his tenure, Mr. Waddick has played a key role in Vasogen’s development and strategic direction and has been responsible for the operations of the Company since 2005.Concurrent with his appointment as President and CEO, Mr. Waddick has also been appointed to the Board of Directors of Vasogen. Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Confidentiality is not requested Item 7Omitted Information Not applicable Item 8Executive Officer For further information contact Glenn Neumann, Investor Relations of Vasogen, Inc. at (905) 817-2004. The foregoing accurately discloses the material change referred to herein. DATED at Toronto, Ontario this 4th day of July, 2007.
